DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                             Information Disclosure Statement
1.      The information disclosure statement (IDS) submitted on 3/16/2020 and 8/20/2021 are in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.
Reasons for Allowance
2.       Claims 1-20 are allowed over the prior arts of record.
3.       The following is a statement of reasons for the indication of allowable subject matter:  
          a. The closest references are found based on the updated search:
           Schweitzer et al. (US. Pat. 6433698) discloses a fault indicator for indicating the occurrence of a fault current in an electrical conductor, comprising: a housing; a battery; a lamp operable from said battery and viewable from the exterior of the housing; a magnetic circuit including a magnetic pole piece, a magnetically actuated switch and a bias magnet, said bias magnet having a magnetic polarity which opposes a magnetic field in said magnetic pole piece in one direction, and reenforces a magnetic field in said magnetic pole piece in the other direction, whereby said magnetically actuated switch is conditioned to open in response to a magnetic field in said one direction and closed in response to a magnetic field in said other direction; circuit means including a magnetic winding in magnetic communication with said magnetic pole piece and responsive to the current in the monitored conductor for developing a magnetic field in said pole piece in a direction to condition said switch open during normal current flow in the 
             Banting (US. Pat. 5497096) discloses faulted circuit indicator for indicating the occurrence of a fault current in an electrical conductor, comprising: a housing; a three-dimensional display rotatably mounted on said housing, said display including at least a first side of a first color and a second side of a second color, said first side indicating a reset condition and approximately all of said first side being exposed and projecting outward from said housing when said second side is disposed within said housing, and said second side indicating a fault condition and approximately all of said second side being exposed and projecting outward from said housing when said first side is disposed within said housing; an electromagnet mounted in said housing comprising a reset coil, a trip coil, and a magnetic core assembly, said reset and trip coils being wound around said magnetic core, said magnetic core having a south pole and a north pole; a permanent magnet having a south pole and a north pole, said permanent magnet being rotatably coupled to said display and being magnetically coupled to said magnetic core of said electromagnet so that said south pole of said permanent magnet aligns with said north pole of said magnetic core and said north pole of said permanent magnet aligns with said south pole of said magnetic core; and a trip circuit connected to said trip coil and including detection circuitry for detecting the fault current in the conductor, said detection circuitry electrically connected to said trip coil and producing a first pulse when the fault current is detected in the conductor, and said trip coil receiving said first pulse; a reset circuit connected to said reset coil and said detection circuitry, said reset circuit including activation circuitry for activating said reset coil, 
             Nagayasu (US. Pat. 11085956) discloses a capacitor capacitance measurement device includes a discharge circuit which is connected in parallel to a charging circuit and a capacitor and in which a discharge switch and a discharge resistor are connected in series, a resistor voltage dividing circuit which is connected in parallel to the capacitor and in which a first resistor and a second resistor are connected in series, and a control device for sending a command to stop charging of the capacitor to the charging circuit, sending a conduction command to the discharge switch, measuring a voltage Va at a voltage division point of the resistor voltage dividing circuit, and calculating a capacitance of the capacitor from a drop in the voltage of the capacitor during discharge. On the basis of whether a time difference in the capacitor voltage drop is within a threshold, correct/false determination for capacitor capacitance measurement is performed (see specification for more details).

             Schweitzer (US. Pat. 5220311) discloses a fault indicator for indicating the occurrence and relative direction of a fault current in a power transmission or distribution system includes a rotatably mounted indicator flag. The indicator flag is actuated 90o clockwise or counterclockwise from a central reset position to up-line indicating or down-line indicating trip positions by a compact magnetic pole piece assembly having three radially extending magnetic pole segments which interact with four magnetic poles on a magnetic armature rotatably coupled to the indicator flag. A pair of magnetic windings magnetize the pole segments upon the occurrence of a fault current to rotate the flag from the reset position. A second pole piece and winding directionally actuated in response to the direction of the fault current determines the direction of rotation of the indicator flag to indicate whether the fault is upline or downline relative to the indicator (see specification for more details).
          Schweitzer (US. Pub. 5153565) discloses a fault indicator for indicating the occurrence of a fault current in a monitored conductor includes an electrostatically-actuated indicator assembly. 
        b. Regarding claim 1 and similarly claim 10 and 19, the cited references, alone or in combination, do not disclose nor fairly suggest:
                “….the failure indicator being configured to move from a first orientation to a second orientation based on a mechanical or electromagnetic impulse in the capacitor unit resulting from a failure of the capacitor unit, wherein the failure indicator being in the second orientation to indicate the failure of the first capacitor unit” in combination with all other elements as claimed in claim 1. 

     As to claim(s) 2-9, the claims are allowed as they further limit allowed claim 1.
     As to claim(s) 11-18, the claims are allowed as they further limit allowed claim 10.
      As to claim(s) 20, the claims are allowed as they further limit allowed claim 19.
      
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
4.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
1/9/2022